
	
		I
		112th CONGRESS
		1st Session
		H. R. 3398
		IN THE HOUSE OF REPRESENTATIVES
		
			November 10, 2011
			Mr. Thompson of
			 California (for himself, Mr.
			 Blumenauer, Mr. DeFazio,
			 Mr. Dicks,
			 Ms. Eshoo,
			 Mr. Garamendi,
			 Ms. Lee of California,
			 Ms. Matsui,
			 Mr. McNerney,
			 Mr. George Miller of California,
			 Mr. Moran,
			 Mrs. Napolitano,
			 Mr. Schrader,
			 Ms. Speier,
			 Mr. Stark, and
			 Ms. Woolsey) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the restoration of the Klamath Basin and the
		  settlement of the hydroelectric licensing of the Klamath Hydroelectric Project
		  in accordance with the Klamath Basin Restoration Agreement and the Klamath
		  Hydroelectric Settlement Agreement in the public interest and the interest of
		  the United States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Klamath Basin Economic
			 Restoration Act of 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Restoration Agreement
					Sec. 101. Approval and execution of Restoration
				Agreement.
					Sec. 102. Agreements and non-Federal funds.
					Sec. 103. Rights protected.
					Sec. 104. Funding.
					Sec. 105. Klamath Reclamation Project.
					Sec. 106. Tribal commitments and actions.
					Sec. 107. Judicial review.
					Sec. 108. Miscellaneous.
					TITLE II—Hydroelectric Settlement
					Sec. 201. Approval and execution of Hydroelectric
				Settlement.
					Sec. 202. Secretarial determination.
					Sec. 203. Facilities transfer and removal.
					Sec. 204. Transfer of Keno Development.
					Sec. 205. Liability protection.
					Sec. 206. Licenses.
					Sec. 207. Miscellaneous.
				
			2.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Federal Energy Regulatory
			 Commission.
			(2)Dam Removal
			 EntityThe term Dam Removal Entity means the entity
			 designated by the Secretary pursuant to section 202(c).
			(3)DepartmentThe
			 term Department means the Department of the Interior.
			(4)Definite
			 planThe term definite plan has the meaning given
			 the term in section 1.4 of the Hydroelectric Settlement.
			(5)Detailed
			 planThe term detailed plan has the meaning given
			 the term in section 1.4 of the Hydroelectric Settlement.
			(6)FacilityThe
			 term facility means any of the following hydropower developments
			 (including appurtenant works) licensed to PacifiCorp under the Federal Power
			 Act (16 U.S.C. 791a et seq.) as Project No. 2082:
				(A)Iron Gate
			 Development.
				(B)Copco 1
			 Development.
				(C)Copco 2
			 Development.
				(D)J.C. Boyle
			 Development.
				(7)Facilities
			 removalThe term facilities removal means—
				(A)physical removal
			 of all or part of each facility to achieve, at a minimum, a free-flowing
			 condition and volitional fish passage;
				(B)site remediation
			 and restoration, including restoration of previously inundated land;
				(C)measures to avoid
			 or minimize adverse downstream impacts; and
				(D)all associated
			 permitting for the actions described in this paragraph.
				(8)Federally
			 recognized tribeThe term federally recognized tribe
			 means an Indian tribe listed as federally recognized in—
				(A)the Bureau of
			 Indian Affairs publication entitled Indian Entities Recognized and
			 Eligible to Receive Services from the United States Bureau of Indian
			 Affairs (74 Fed. Reg. 40218 (Aug. 11, 2009)); or
				(B)any list published
			 in accordance with section 104 of the Federally Recognized Indian Tribe List
			 Act of 1994 (25 U.S.C. 479a–1).
				(9)Hydroelectric
			 Settlement
				(A)In
			 generalThe term Hydroelectric Settlement means the
			 agreement entitled Klamath Hydroelectric Settlement Agreement,
			 dated February 18, 2010, between—
					(i)the
			 Department;
					(ii)the
			 Department of Commerce;
					(iii)the State of
			 California;
					(iv)the
			 State of Oregon;
					(v)PacifiCorp;
			 and
					(vi)other
			 parties.
					(B)InclusionsThe
			 term Hydroelectric Settlement includes any amendments to the
			 Agreement described in subparagraph (A)—
					(i)approved by the
			 parties before the date of enactment of this Act; or
					(ii)approved pursuant
			 to section 201(b)(2).
					(10)Keno
			 DevelopmentThe term Keno Development means the Keno
			 regulating facility within the jurisdictional project boundary of FERC Project
			 No. 2082.
			(11)Klamath
			 Basin
				(A)In
			 generalThe term Klamath Basin means the land
			 tributary to the Klamath River in the States.
				(B)InclusionsThe
			 term Klamath Basin includes the Lost River and Tule Lake
			 Basins.
				(12)Klamath Project
			 Water UsersThe term Klamath Project Water Users
			 means—
				(A)the Tulelake
			 Irrigation District;
				(B)the Klamath
			 Irrigation District;
				(C)the Klamath
			 Drainage District;
				(D)the Klamath Basin
			 Improvement District;
				(E)the Ady District
			 Improvement Company;
				(F)the Enterprise
			 Irrigation District;
				(G)the Malin
			 Irrigation District;
				(H)the Midland
			 District Improvement District;
				(I)the Pioneer
			 District Improvement Company;
				(J)the Shasta View
			 Irrigation District;
				(K)the Sunnyside
			 Irrigation District;
				(L)Don Johnston &
			 Son;
				(M)Bradley S.
			 Luscombe;
				(N)Randy
			 Walthall;
				(O)the Inter-County
			 Title Company;
				(P)the Reames Golf
			 and Country Club;
				(Q)the Winema Hunting
			 Lodge, Inc.;
				(R)Van Brimmer Ditch
			 Company;
				(S)Plevna District
			 Improvement Company; and
				(T)Collins Products,
			 LLC.
				(13)Net
			 revenues
				(A)In
			 generalThe term net revenues has the meaning given
			 the term net lease revenues in Article 1(e) of Contract No.
			 14–06–200–5954 between Tulelake Irrigation District and the United
			 States.
				(B)InclusionsThe
			 term net revenues includes revenues from the leasing of land
			 in—
					(i)the
			 Tule Lake National Wildlife Refuge lying within the boundaries of the Tulelake
			 Irrigation District; and
					(ii)the
			 Lower Klamath National Wildlife Refuge lying within the boundaries of the
			 Klamath Drainage District.
					(14)Non-Federal
			 partiesThe term non-Federal Parties means each of
			 the signatories to the Restoration Agreement other than the Secretaries.
			(15)Oregon Klamath
			 Basin adjudicationThe term Oregon Klamath Basin
			 adjudication means the proceeding to determine water rights pursuant to
			 chapter 539 of Oregon Revised Statutes entitled In the matter of the
			 determination of the relative rights of the waters of the Klamath River, a
			 tributary of the Pacific Ocean.
			(16)PacifiCorpThe
			 term PacifiCorp means the owner and licensee of the Klamath
			 Hydroelectric Project, FERC Project No. 2082.
			(17)PartyThe
			 term Party means each of the signatories to the Restoration
			 Agreement, including the Secretaries.
			(18)Party
			 TribesThe term Party Tribes means—
				(A)the Yurok
			 Tribe;
				(B)the Karuk Tribe;
			 and
				(C)the Klamath
			 Tribes.
				(19)Restoration
			 Agreement
				(A)Restoration
			 agreementThe term Restoration Agreement means the
			 Agreement entitled Klamath Basin Restoration Agreement for the
			 Sustainability of Public and Trust Resources and Affected Communities
			 dated February 18, 2010, which shall be on file and available for public
			 inspection in the appropriate offices of the Secretaries.
				(B)InclusionsThe
			 term Restoration Agreement includes any amendments to the
			 Agreement described in subparagraph (A)—
					(i)approved by the
			 parties before the date of enactment of this Act; or
					(ii)approved pursuant
			 to section 101(b)(2).
					(20)Secretarial
			 determinationThe term Secretarial determination
			 means a determination of the Secretary made under section 202(a).
			(21)SecretariesThe
			 term Secretaries means—
				(A)the Secretary of
			 the Interior or designee;
				(B)the Secretary of
			 Commerce or designee; and
				(C)the Secretary of
			 Agriculture or designee.
				(22)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(23)StatesThe
			 term States means—
				(A)the State of
			 Oregon; and
				(B)the State of
			 California.
				IRestoration
			 Agreement
			101.Approval and
			 execution of Restoration Agreement
				(a)In
			 generalThe United States approves the Restoration Agreement
			 except to the extent the Restoration Agreement conflicts with this
			 title.
				(b)Signing and
			 implementation of the restoration agreementThe Secretaries
			 shall—
					(1)sign and implement
			 the Restoration Agreement;
					(2)implement any
			 amendment to the Restoration Agreement approved by the Parties after the date
			 of enactment of this title, unless 1 or more of the Secretaries determines, not
			 later than 90 days after the date on which the non-Federal Parties agree to the
			 amendment, that the amendment is inconsistent with this title or other
			 provisions of law; and
					(3)to the extent
			 consistent with the Restoration Agreement, this title, and other provisions of
			 law, perform all actions necessary to carry out each responsibility of the
			 Secretary concerned under the Restoration Agreement.
					(c)Effect of
			 signing of restoration agreementSignature by the Secretaries of
			 the Restoration Agreement does not constitute a major Federal action under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
				(d)Compliance with
			 existing lawIn implementing the Restoration Agreement, the
			 Secretaries shall comply with—
					(1)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
					(2)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.); and
					(3)all other
			 applicable Federal environmental laws (including regulations).
					102.Agreements and
			 non-Federal funds
				(a)AgreementsThe
			 Secretaries may enter into such agreements and take such other measures
			 (including entering into contracts and financial assistance agreements) as the
			 Secretaries consider necessary to carry out this title.
				(b)Acceptance and
			 expenditure of non-Federal funds
					(1)In
			 generalNotwithstanding title 31, United States Code, the
			 Secretaries may accept and expend, without further appropriation, non-Federal
			 funds (including donations or in-kind services, or both) and accept by donation
			 or otherwise real or personal property or any interest in the property, for the
			 purposes of implementing the Restoration Agreement.
					(2)UseThe
			 funds may be expended, and the property used, under paragraph (1) only for the
			 purposes for which the funds and property were provided, without further
			 appropriation or authority.
					103.Rights
			 protectedNotwithstanding any
			 other provision of law, this Act and implementation of the Restoration
			 Agreement shall not restrict or alter the eligibility of any Party or Indian
			 tribe for or receipt of funds, or be considered an offset against any
			 obligations or funds in existence on the date of enactment of this Act, under
			 any Federal or State law.
			104.Funding
				(a)Establishment of
			 accountsThere are established in the Treasury for the deposit of
			 appropriations and other funds (including non-Federal donated funds) the
			 following noninterest-bearing accounts:
					(1)The On-Project
			 Plan and Power for Water Management Fund.
					(2)The Water Use
			 Retirement and Off-Project Reliance Fund.
					(3)The Klamath
			 Drought Fund.
					(b)ManagementThe
			 accounts established by subsection (a) shall be managed in accordance with this
			 title and section 14.3 of the Restoration Agreement.
				(c)Budget
			 requestsWhen submitting annual budget requests to Congress, the
			 President may include funding described in Appendix C–2 of the Restoration
			 Agreement with such adjustment as the President considers appropriate to
			 maintain timely implementation of the Restoration Agreement.
				(d)NonreimbursableExcept
			 as provided in section 108(d), funds appropriated and expended for the
			 implementation of the Restoration Agreement shall be nonreimbursable and
			 nonreturnable to the United States.
				(e)Funds available
			 until expendedAll funds made available for the implementation of
			 the Restoration Agreement shall remain available until expended.
				105.Klamath
			 Reclamation Project
				(a)Klamath
			 Reclamation Project purposesThe purposes of the Klamath
			 Reclamation Project shall be irrigation, reclamation, flood control, municipal,
			 industrial, power (as necessary to implement the Restoration Agreement),
			 National Wildlife Refuge, and fish and wildlife.
				(b)Effect of fish
			 and wildlife purposes
					(1)In
			 generalSubject to paragraph (2), the fish and wildlife and
			 National Wildlife Refuge purposes of the Klamath Reclamation Project shall not
			 adversely affect the irrigation purpose of the Klamath Reclamation
			 Project.
					(2)Water
			 allocations and deliveryThe provisions regarding water
			 allocations and delivery to the National Wildlife Refuges in section 15.1.2 of
			 the Restoration Agreement (including any additional water made available under
			 sections 15.1.2.E.ii and 18.3.2.B.v of the Restoration Agreement) shall not be
			 considered to have an adverse effect on the irrigation purpose of the Klamath
			 Reclamation Project.
					(c)Water rights
			 adjudicationNotwithstanding subsections (a) and (b), for
			 purposes of the determination of water rights in Oregon Klamath Basin
			 Adjudication, until Appendix E–1 to the Restoration Agreement has been filed in
			 the Oregon Klamath Basin Adjudication, the 1 or more purposes of the Klamath
			 Reclamation Project shall continue as in existence prior to the date of
			 enactment of this Act.
				(d)Disposition of
			 net revenues from leasing of Tule Lake and Lower Klamath National Wildlife
			 Refuge landNotwithstanding any other provision of law, net
			 revenues from the leasing of refuge land within the Tule Lake National Wildlife
			 Refuge and the Lower Klamath National Wildlife Refuge under section 4 of Public
			 Law 88–567 (16 U.S.C. 695n) shall be provided, without further appropriation,
			 as follows:
					(1)Ten percent of net
			 revenues from land within the Tule Lake National Wildlife Refuge that are
			 within the boundaries of Tulelake Irrigation District shall be provided to the
			 Tulelake Irrigation District in accordance with article 4 of Contract No.
			 14–06–200–5954 and section 2(a) of the Act of August 1, 1956 (70 Stat. 799,
			 chapter 828).
					(2)Such amounts as
			 are necessary shall be used to make payment to counties in lieu of taxes in
			 accordance with section 3 of Public Law 88–567 (16 U.S.C. 695m).
					(3)Twenty percent of
			 net revenues shall be provided directly to the United States Fish and Wildlife
			 Service for wildlife management purposes on the Tule Lake National Wildlife
			 Refuge and Lower Klamath National Wildlife Refuge.
					(4)Ten percent of net
			 revenues from land within Lower Klamath National Wildlife Refuge that are
			 within the boundaries of the Klamath Drainage District shall be provided
			 directly to Klamath Drainage District for operation and maintenance
			 responsibility for the Federal Reclamation water delivery and drainage
			 facilities within the boundaries of both Klamath Drainage District and Lower
			 Klamath National Wildlife Refuge exclusive of the Klamath Straits Drain,
			 subject to the assumption by the Klamath Drainage District of the operation and
			 maintenance duties of the Bureau of Reclamation for Klamath Drainage District
			 (Area K) lease land exclusive of Klamath Straits Drain.
					(5)The remainder of
			 net revenues shall be provided directly to the Bureau of Reclamation
			 for—
						(A)operation and
			 maintenance costs of Link River and Keno Dams incurred by the United States;
			 and
						(B)to the extent that
			 the revenues received under this paragraph for any year exceed the costs
			 described in subparagraph (A), future capital costs of the Klamath Reclamation
			 Project.
						106.Tribal
			 commitments and actions
				(a)Actions by the
			 Klamath TribesIn return for the resolution of the contests of
			 the Klamath Project Water Users related to the water rights claims of the
			 Klamath Tribes and of the United States acting in a capacity as trustee for the
			 Klamath Tribes and members of the Klamath Tribes in the Oregon Klamath Basin
			 Adjudication and for other benefits covered by the Restoration Agreement and
			 this Act, the Klamath Tribes (on behalf of the Klamath Tribes and members of
			 the Klamath Tribes) are authorized to make the commitments in the Restoration
			 Agreement, including the assurances contained in section 15 of the Restoration
			 Agreement, and such commitments are confirmed as effective and binding in
			 accordance with the terms of the commitments without further action by the
			 Klamath Tribes.
				(b)Actions by the
			 Karuk Tribe and the Yurok TribeIn return for the commitments of
			 the Klamath Project Water Users related to water rights of the Karuk Tribe and
			 the Yurok Tribe as described in the Restoration Agreement and for other
			 benefits covered by the Restoration Agreement and this Act, the Karuk Tribe and
			 the Yurok Tribe (on behalf of those Tribes and members of those Tribes) are
			 authorized to make the commitments provided in the Restoration Agreement,
			 including the assurances contained in section 15 of the Restoration Agreement,
			 and such commitments are confirmed as effective and binding in accordance with
			 the terms of the commitments without further action by the Yurok Tribe or the
			 Karuk Tribe.
				(c)Release of
			 claims against the United States
					(1)In
			 generalWithout affecting rights secured by treaty, Executive
			 order, or other law, the Party Tribes (on behalf of the Party Tribes and
			 members of the Party Tribes) may relinquish and release certain claims against
			 the United States, Federal agencies, or Federal employees, described in
			 sections 15.3.5.A, 15.3.6.B.i and 15.3.7.B.i of the Restoration
			 Agreement.
					(2)ConditionsThe
			 relinquishments and releases shall not be in force or effect until the terms
			 described in sections 15.3.5.C, 15.3.6.B.iii, 15.3.7.B.iii, and 33.2.1 of the
			 Restoration Agreement have been fulfilled.
					(d)Retention of
			 rights of the party tribesNotwithstanding the commitments and
			 releases described in subsections (a) through (c), the Party Tribes and the
			 members of the Party Tribes shall retain all claims described in sections
			 15.3.5.B, 15.3.6.B.ii and 15.3.7.B.ii of the Restoration Agreement.
				(e)Tolling of
			 claims
					(1)In
			 generalSubject to paragraph (2), the period of limitation and
			 time-based equitable defense relating to a claim described in subsection (c)
			 shall be tolled during the period—
						(A)beginning on the
			 date of enactment of this Act; and
						(B)ending on the
			 earlier of—
							(i)the
			 date the Secretary publishes the notice described in sections 15.3.5.C,
			 15.3.6.B.iii and 15.3.7.B.iii of the Restoration Agreement; or
							(ii)December 1,
			 2030.
							(2)Effect of
			 tollingNothing in this subsection—
						(A)revives any claim
			 or tolls any period of limitation or time-based equitable defense that expired
			 before the date of enactment of this Act; or
						(B)precludes the
			 tolling of any period of limitations or any time-based equitable defense under
			 any other applicable law.
						(f)Actions of the
			 United States acting in capacity as trusteeIn return for the
			 commitments of the Klamath Project Water Users relating to the water rights and
			 water rights claims of federally recognized tribes of the Klamath Basin and of
			 the United States as trustee for such tribes and other benefits covered by the
			 Restoration Agreement and this Act, the United States, as trustee on behalf of
			 the federally recognized tribes of the Klamath Basin and allottees of
			 reservations of federally recognized tribes of the Klamath Basin in California,
			 is authorized to make the commitments provided in the Restoration Agreement,
			 including the assurances contained in section 15 of the Restoration Agreement,
			 and such commitments are confirmed as effective and binding in accordance with
			 the terms of the commitments, without further action by the United
			 States.
				(g)Further
			 agreementsThe United States and the Klamath Tribes may enter
			 into agreements consistent with section 16.2 of the Restoration
			 Agreement.
				(h)Effect of
			 sectionNothing in this section—
					(1)affects the
			 ability of the United States to take actions—
						(A)authorized by law
			 to be taken in the sovereign capacity of the United States, including any laws
			 relating to health, safety, or the environment, including—
							(i)the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.);
							(ii)the
			 Safe Drinking Water Act (42 U.S.C. 300f et seq.);
							(iii)the
			 Solid Waste Disposal Act (42 U.S.C.
			 6901 et seq.);
							(iv)the
			 Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.);
			 and
							(v)regulations
			 implementing the Acts described in this subparagraph;
							(B)as trustee for the
			 benefit of federally recognized tribes other than the federally recognized
			 tribes of the Klamath Basin;
						(C)as trustee for the
			 federally recognized tribes of the Klamath Basin and the members of the tribes
			 that are consistent with the Restoration Agreement and this title;
						(D)as trustee for the
			 Party Tribes to enforce the Restoration Agreement and this title through such
			 legal and equitable remedies as may be available in the appropriate Federal or
			 State court or administrative proceeding, including the Oregon Klamath Basin
			 Adjudication;
						(E)as trustee for the
			 federally recognized tribes of the Klamath Basin to acquire water rights after
			 the effective date of the Restoration Agreement (as defined in section 1.5.1 of
			 the Restoration Agreement);
						(F)as trustee for the
			 federally recognized tribes of the Klamath Basin to use and protect water
			 rights, including water rights acquired after the effective date of the
			 Restoration Agreement (as defined in section 1.5.1 of the Restoration
			 Agreement), subject to the Restoration Agreement; or
						(G)as trustee for the
			 federally recognized tribes of the Klamath Basin to claim water rights or
			 continue to advocate for existing claims for water rights in appropriate
			 Federal and State courts or administrative proceedings with jurisdiction over
			 the claims, subject to the Restoration Agreement;
						(2)affects the treaty
			 fishing, hunting, trapping, pasturing, or gathering rights of any Indian tribe
			 except to the extent expressly provided in this title or the Restoration
			 Agreement; or
					(3)affects any
			 rights, remedies, privileges, immunities, and powers, and claims not
			 specifically relinquished and released under, or limited by, this title or the
			 Restoration Agreement.
					(i)Publication of
			 notice; effect of publication
					(1)PublicationThe
			 Secretary shall publish the notice required by section 15.3.4.A or section
			 15.3.4.C of the Restoration Agreement in accordance with the Restoration
			 Agreement.
					(2)EffectOn
			 publication of the notice described in paragraph (1), the Party Tribes, the
			 United States as trustee for the federally recognized tribes of the Klamath
			 Basin, and other Parties shall have the rights and obligations provided in the
			 Restoration Agreement.
					(j)Fisheries
			 programsConsistent with section 102(a), the Secretaries shall
			 give priority to qualified Party Tribes in awarding grants, contracts, or other
			 agreements, consistent with section 102, for purposes of implementing the
			 fisheries programs described in part III of the Restoration Agreement.
				(k)Tribes outside
			 Klamath Basin unaffectedNothing in this Act or the Restoration
			 Agreement affects the rights of any Indian tribe outside the Klamath
			 Basin.
				(l)Nonparty tribes
			 of the Klamath Basin unaffectedNothing in this Act or the Restoration
			 Agreement amends, alters, or limits the authority of the federally recognized
			 tribes of the Klamath Basin, other than the Party Tribes, to exercise any water
			 rights the tribes hold or may be determined to hold.
				107.Judicial
			 reviewJudicial review of a
			 decision of the Secretary concerning rights or obligations under sections
			 15.3.5.C, 15.3.6.B.iii, 15.3.7.B.iii, 15.3.8.B, and 15.3.9 of the Restoration
			 Agreement shall be in accordance with the standard and scope of review under
			 subchapter II of chapter 5, and chapter 7, of title 5, United States Code
			 (commonly known as the Administrative Procedure Act).
			108.Miscellaneous
				(a)Water
			 rights
					(1)In
			 generalExcept as specifically provided in this title and the
			 Restoration Agreement, nothing in this title or the Restoration Agreement shall
			 create or determine water rights or affect water rights or water right claims
			 in existence on the date of enactment of this Act.
					(2)No standard for
			 quantificationNothing in this title or the Restoration Agreement
			 establishes any standard for the quantification of Federal reserved water
			 rights or any Indian water claims of any Indian tribe in any judicial or
			 administrative proceeding.
					(b)Limitations
					(1)In
			 generalNothing in this title—
						(A)confers on any
			 person or entity who is not a party to the Restoration Agreement a private
			 right of action or claim for relief to interpret or enforce this title or the
			 Restoration Agreement; or
						(B)expands the
			 jurisdiction of State courts to review Federal agency actions or determine
			 Federal rights.
						(2)EffectThis
			 subsection does not alter or curtail any right of action or claim for relief
			 under other applicable law.
					(c)Relationship to
			 certain other Federal law
					(1)In
			 generalNothing in this title amends, supersedes, modifies, or
			 otherwise affects—
						(A)Public Law 88–567
			 (16 U.S.C. 695k et seq.);
						(B)the National
			 Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et
			 seq.);
						(C)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.);
						(D)the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.); or
						(E)the
			 Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1701 et seq.).
						(2)ConsistencyThe
			 Restoration Agreement shall be considered consistent with subsections (a)
			 through (c) of section 208 of the Act of July 10, 1952 (66 Stat. 560, chapter
			 651; 43 U.S.C. 666).
					(d)Termination of
			 Restoration AgreementIf the Restoration Agreement
			 terminates—
					(1)any appropriated
			 Federal funds provided to a Party by the Secretaries that are unexpended at the
			 time of the termination of the Restoration Agreement shall be returned to the
			 Treasury; and
					(2)any appropriated
			 Federal funds provided to a Party by the Secretaries shall be treated as an
			 offset against any claim for damages by the Party arising under the Restoration
			 Agreement.
					(e)Willing
			 sellersAny acquisition of interests in land and water pursuant
			 to this title or the Restoration Agreement shall be from willing
			 sellers.
				IIHydroelectric
			 Settlement
			201.Approval and
			 execution of Hydroelectric Settlement
				(a)In
			 generalThe United States approves the Hydroelectric Settlement,
			 except to the extent the Hydroelectric Settlement conflicts with this
			 title.
				(b)ImplementationThe
			 Secretary, the Secretary of Commerce, and the Commission, or designees, shall
			 implement, in consultation with other applicable Federal agencies—
					(1)the Hydroelectric
			 Settlement; and
					(2)any amendment to
			 the Hydroelectric Settlement, unless 1 or more of the Secretaries determines,
			 not later than 90 days after the date the non-Federal Parties agree to the
			 amendment, that the amendment is inconsistent with this title.
					202.Secretarial
			 determination
				(a)In
			 generalThe Secretary shall determine, consistent with section 3
			 of the Hydroelectric Settlement, whether to proceed with facilities removal and
			 may determine to proceed with facilities removal if, as determined by the
			 Secretary, facilities removal—
					(1)will advance
			 restoration of the salmonid fisheries of the Klamath Basin; and
					(2)is in the public
			 interest, taking into account potential impacts on affected local communities
			 and federally recognized Indian tribes among other factors.
					(b)Basis for
			 Secretarial determinationTo support the Secretarial
			 determination, the Secretary, in cooperation with the Secretary of Commerce and
			 other entities, shall—
					(1)use existing
			 information;
					(2)conduct any
			 necessary further appropriate studies;
					(3)prepare an
			 environmental document under the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
			 and
					(4)take such other
			 actions as the Secretary determines to be appropriate.
					(c)Designation of
			 dam removal entity
					(1)In
			 generalIf the Secretarial determination provides for proceeding
			 with facilities removal, the Secretarial determination shall include the
			 designation of a Dam Removal Entity.
					(2)Requirements
						(A)In
			 generalSubject to subparagraph (B), the Dam Removal Entity
			 designated by the Secretary shall be the Department if the Secretary
			 determines, in the judgment of the Secretary, that—
							(i)the
			 Department has the capabilities and responsibilities for facilities removal
			 described in section 7 of the Hydroelectric Settlement; and
							(ii)it is appropriate
			 for the Department to be the Dam Removal Entity.
							(B)Non-Federal Dam
			 Removal EntityAs determined by the Secretary consistent with
			 section 3.3.4.E of the Hydroelectric Settlement, the Secretary may designate a
			 non-Federal Dam Removal Entity if—
							(i)the
			 Secretary finds, based on the judgment of the Secretary, that the Dam Removal
			 Entity-designate is qualified and has the capabilities and responsibilities for
			 facilities removal described in section 7 of the Hydroelectric
			 Settlement;
							(ii)the
			 States have concurred in the finding described in clause (i); and
							(iii)the Dam Removal
			 Entity-designate has committed, if so designated, to perform facilities removal
			 within the State Cost Cap described in section 4.1.3 of the Hydroelectric
			 Settlement.
							(d)Conditions for
			 Secretarial determinationThe Secretary may not make or publish
			 the Secretarial determination, unless the conditions specified in section 3.3.4
			 of the Hydroelectric Settlement have been satisfied.
				(e)NoticeThe
			 Secretary shall—
					(1)publish
			 notification of the Secretarial determination in the Federal Register;
			 and
					(2)submit to the
			 Committee on Energy and Natural Resources of the Senate and the Committee on
			 Natural Resources of the House of Representatives a report on implementation of
			 the Hydroelectric Settlement.
					(f)Judicial review
			 of Secretarial determination
					(1)In
			 generalFor purposes of judicial review, the Secretarial
			 determination shall constitute a final agency action with respect to whether or
			 not to proceed with facilities removal.
					(2)Petition for
			 review
						(A)Filing
							(i)In
			 generalJudicial review of the Secretarial determination and
			 related actions to comply with environmental laws (including the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.), and the National Historic
			 Preservation Act (16 U.S.C. 470 et seq.)) may be obtained by an aggrieved
			 person or entity only as provided in this subsection.
							(ii)JurisdictionA
			 petition for review under this paragraph may be filed only in the United States
			 Court of Appeals for the District of Columbia Circuit or in the Ninth Circuit
			 Court of Appeals.
							(iii)LimitationNeither
			 a district court of the United States nor a State court shall have jurisdiction
			 to review the Secretarial determination or related actions to comply with
			 environmental laws described in clause (i).
							(B)Deadline
							(i)In
			 generalExcept as provided in clause (ii), any petition for
			 review under this subsection shall be filed within 60 days after the date of
			 publication of the Secretarial determination in the Federal Register.
							(ii)Subsequent
			 groundsIf a petition is based solely on grounds arising after
			 the date that is 60 days after the date of publication of the Secretarial
			 determination in the Federal Register, the petition for review under this
			 subsection shall be filed not later than 60 days after the grounds
			 arise.
							(3)ImplementationAny
			 action of the Secretary with respect to which review could have been obtained
			 under this paragraph shall not be subject to judicial review in any action
			 relating to the implementation of the Secretarial determination or in
			 proceedings for enforcement of the Hydroelectric Settlement.
					(4)Applicable
			 standard and scopeJudicial review of the Secretarial
			 determination shall be in accordance with the standard and scope of review
			 under subchapter II of chapter 5, and chapter 7, of title 5, United States Code
			 (commonly known as the Administrative Procedure Act).
					(5)Non-tollingThe
			 filing of a petition for reconsideration by the Secretary of an action subject
			 to review under this subsection shall not—
						(A)affect the
			 finality of the action for purposes of judicial review;
						(B)extend the time
			 within which a petition for judicial review under this subsection may be filed;
			 or
						(C)postpone the
			 effectiveness of the action.
						203.Facilities
			 transfer and removal
				(a)Facilities
			 removal process
					(1)ApplicationThis
			 subsection shall apply if—
						(A)the Secretarial
			 determination provides for proceeding with facilities removal;
						(B)the States concur
			 in the Secretarial determination in accordance with section 3.3.5 of the
			 Hydroelectric Settlement;
						(C)the availability
			 of non-Federal funds for the purposes of facilities removal is consistent with
			 the Hydroelectric Settlement; and
						(D)the Hydroelectric
			 Settlement has not terminated in accordance with section 8.11 of the
			 Hydroelectric Settlement.
						(2)Non-Federal
			 funds
						(A)In
			 generalNotwithstanding title 31, United States Code, if the
			 Department is designated as the Dam Removal Entity, the Secretary may accept,
			 expend without further appropriation, and manage non-Federal funds for the
			 purpose of facilities removal in accordance with sections 4 and 7 of the
			 Hydroelectric Settlement.
						(B)RefundThe
			 Secretary is authorized to administer and refund any funds described in
			 subparagraph (A) received from the State of California in accordance with the
			 requirements established by the State.
						(3)AgreementsThe
			 Dam Removal Entity may enter into agreements and contracts as necessary to
			 assist in the implementation of the Hydroelectric Settlement.
					(4)Facilities
			 removal
						(A)In
			 generalThe Dam Removal Entity shall, consistent with the
			 Hydroelectric Settlement—
							(i)develop a definite
			 plan for facilities removal, including a schedule for facilities
			 removal;
							(ii)obtain all
			 permits, authorizations, entitlements, certifications, and other approvals
			 necessary to implement facilities removal, including a permit under section 404
			 of the Federal Water Pollution Control
			 Act (33 U.S.C. 1344); and
							(iii)implement
			 facilities removal.
							(B)State and local
			 lawsFacilities removal shall be subject to applicable
			 requirements of State and local laws respecting permits and other
			 authorizations, to the extent the requirements are not in conflict with Federal
			 law, including the Secretarial determination and the detailed plan (including
			 the schedule) for facilities removal authorized under this Act.
						(C)LimitationsSubparagraph
			 (B) shall not affect—
							(i)the
			 authorities of the States regarding concurrence with the Secretarial
			 determination in accordance with State law; or
							(ii)the
			 authority of a State public utility commission regarding funding of facilities
			 removal.
							(D)Acceptance of
			 title to facilitiesThe Dam Removal Entity is authorized to
			 accept from PacifiCorp all rights, titles, permits, and other interests in the
			 facilities and associated land, for facilities removal and for disposition of
			 facility land (as provided in section 7.6.4 of the Hydroelectric Settlement)
			 upon the Dam Removal Entity providing notice that the Dam Removal Entity is
			 ready to commence facilities removal in accordance with section 7.4.1 of the
			 Hydroelectric Settlement.
						(E)Continued power
			 generation
							(i)In
			 generalIn accordance with an agreement negotiated under clause
			 (ii), on transfer of title pursuant to subparagraph (D) and until the Dam
			 Removal Entity instructs PacifiCorp to cease the generation of power,
			 PacifiCorp may, consistent with State law—
								(I)continue
			 generating and retaining title to any power generated by the facilities in
			 accordance with section 7 of the Hydroelectric Settlement; and
								(II)continue to
			 transmit and use the power for the benefit of the customers of PacifiCorp under
			 the jurisdiction of applicable State public utility commissions and the
			 Commission.
								(ii)Agreement with
			 Dam Removal EntityBefore transfer of title pursuant to
			 subparagraph (D), the Dam Removal Entity shall enter into an agreement with
			 PacifiCorp that provides for continued generation of power in accordance with
			 clause (i).
							(b)JurisdictionThe
			 United States district courts shall have original jurisdiction over all claims
			 regarding the consistency of State and local laws regarding permits and other
			 authorizations, and of State and local actions pursuant to those laws, with the
			 Secretarial determination and the detailed plan (including the schedule) for
			 facilities removal authorized under this title.
				(c)No private right
			 of action
					(1)In
			 generalNothing in this title confers on any person or entity not
			 a party to the Hydroelectric Settlement a private right of action or claim for
			 relief to interpret or enforce this title or the Hydroelectric
			 Settlement.
					(2)Other
			 lawThis subsection does not alter or curtail any right of action
			 or claim for relief under any other applicable law.
					204.Transfer of
			 Keno Development
				(a)In
			 generalThe Secretary shall
			 accept the transfer of title in the Keno Development to the United States in
			 accordance with section 7.5 of the Hydroelectric Settlement.
				(b)Effect of
			 transferOn the transfer and
			 without further action by Congress—
					(1)the Keno Development shall—
						(A)become part of the Klamath Reclamation
			 Project; and
						(B)be operated and maintained in accordance
			 with Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter
			 1093)), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et
			 seq.) and this Act; and
						(2)Commission jurisdiction over the Keno
			 Development shall terminate.
					205.Liability
			 protection
				(a)PacifiCorpNotwithstanding
			 any other Federal, State, local, or other law (including common law),
			 PacifiCorp shall not be liable for any harm to persons, property, or the
			 environment, or damages resulting from either facilities removal or facility
			 operation, arising from, relating to, or triggered by actions associated with
			 facilities removal, including but not limited to any damage caused by the
			 release of any material or substance, including but not limited to hazardous
			 substances.
				(b)FundingNotwithstanding
			 any other Federal, State, local, or other law, no person or entity contributing
			 funds for facilities removal pursuant to the Hydroelectric Settlement shall be
			 held liable, solely by virtue of that funding, for any harm to persons,
			 property, or the environment, or damages arising from either facilities removal
			 or facility operation, arising from, relating to, or triggered by actions
			 associated with facilities removal, including any damage caused by the release
			 of any material or substance, including hazardous substances.
				(c)Preemption
					(1)In
			 generalExcept as provided in paragraph (2), notwithstanding
			 section 10(c) of the Federal Power Act (16 U.S.C. 803(c)), protection from
			 liability under this section preempts the laws of any State to the extent the
			 laws are inconsistent with this title.
					(2)Other provisions
			 of lawThis title does not limit any otherwise available
			 immunity, privilege, or defense under any other provision of law.
					(d)ApplicationLiability
			 protection under this section shall apply to any particular facility beginning
			 on the date of transfer of title to that facility from PacifiCorp to the Dam
			 Removal Entity.
				206.Licenses
				(a)Annual
			 licenses
					(1)In
			 generalThe Commission shall issue annual licenses authorizing
			 PacifiCorp to continue to operate the facilities until PacifiCorp transfers
			 title to all of the facilities.
					(2)TerminationThe
			 annual licenses shall terminate with respect to a facility on transfer of title
			 for such facility from PacifiCorp to the Dam Removal Entity.
					(3)Staged
			 removal
						(A)In
			 generalOn transfer of title of any facility by PacifiCorp to the
			 Dam Removal Entity, annual license conditions shall no longer be in effect with
			 respect to such facility.
						(B)Nontransfer of
			 titleAnnual license conditions shall remain in effect with
			 respect to any facility for which PacifiCorp has not transferred title to the
			 Dam Removal Entity to the extent compliance with the annual license conditions
			 are not prevented by the removal of any other facility.
						(b)JurisdictionThe
			 jurisdiction of the Commission under part I of the Federal Power Act (16 U.S.C.
			 791a et seq.) shall terminate with respect to a facility on the transfer of
			 title for the facility from PacifiCorp to the Dam Removal Entity.
				(c)Relicensing
					(1)In
			 generalThe Commission shall—
						(A)stay the
			 proceeding of the Commission on the pending license application of PacifiCorp
			 for Project No. 2082 as long as the Hydroelectric Settlement remains in effect;
			 and
						(B)resume the
			 proceeding and proceed to take final action on the new license application only
			 if the Hydroelectric Settlement terminates pursuant to section 8.11 of the
			 Hydroelectric Settlement.
						(2)Termination
						(A)In
			 generalSubject to subparagraph (B), if the Hydroelectric
			 Settlement is terminated, the Secretarial determination under section 202(a)
			 and findings of fact contained in the Secretarial determination shall not be
			 admissible or otherwise relied on in the proceedings of the Commission on the
			 new license application.
						(B)LimitationsIf
			 the Hydroelectric Settlement is terminated, the Commission, in proceedings on
			 the new license application, shall not be bound by the record, findings, or
			 determination of the Secretary under this section.
						(d)East side and
			 west side developmentsOn filing by PacifiCorp of an application
			 for surrender of the East Side and West Side Developments in Project No. 2082,
			 the Commission shall issue an order approving partial surrender of the license
			 for Project No. 2082, including any reasonable and appropriate conditions, as
			 provided in section 6.4.1 of the Hydroelectric Settlement.
				(e)Fall
			 creekNotwithstanding subsection (b), not later than 60 days
			 after the date of the transfer of the Iron Gate Facility to the Dam Removal
			 Entity, the Commission shall resume timely consideration of the pending
			 licensing application for the Fall Creek development pursuant to the Federal
			 Power Act (16 U.S.C. 791a et seq.), regardless of whether PacifiCorp retains
			 ownership of Fall Creek or transfers ownership to a new licensee.
				(f)Iron gate
			 hatcheryNotwithstanding section 8 of the Federal Power Act (16
			 U.S.C. 801), the PacifiCorp Hatchery Facilities within the State of California
			 shall be transferred to the State of California at the time of transfer to the
			 dam removal entity of the Iron Gate Hydro Development or such other time agreed
			 by the Parties to the Hydroelectric Settlement.
				(g)Transfers of
			 facilitiesNotwithstanding section 8 of the Federal Power Act (16
			 U.S.C. 801), the transfer of PacifiCorp facilities to a non-Federal dam removal
			 entity consistent with the Hydroelectric Settlement and this title is
			 authorized.
				207.Miscellaneous
				(a)Water
			 RightsExcept as specifically provided in this title and the
			 Hydroelectric Settlement, nothing in this title or the Hydroelectric Settlement
			 shall create or determine water rights or affect water rights or water right
			 claims in existence on the date of enactment of this Act.
				(b)Tribal
			 rightsNothing in this title affect the rights of any Indian
			 tribe secured by treaty, Executive order, or other law of the United
			 States.
				(c)Relationship to
			 other Federal lawsNothing in this title amends, supersedes,
			 modifies or otherwise affects—
					(1)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.);
					(2)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.); or
					(3)the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.), except to the extent section 203 of this Act requires
			 a permit under section 404 of that Act (33 U.S.C. 1344) notwithstanding section
			 404(r) of that Act (33 U.S.C. 1344(r)).
					
